Exhibit 10(34)
SUMMARY OF 2009 SALARIES OF NAMED EXECUTIVE OFFICERS
The following table sets forth the current base salaries provided to the
Company’s CEO and the four most highly compensated executive officers (the
“Named Executive Officers”):

          Executive Officer   Current Salary  
Andrew B. Schmitt
  $ 620,000  
Jerry W. Fanska
  $ 365,000  
Steven F. Crooke
  $ 310,000  
Eric R. Despain
  $ 300,000  
Gregory F. Aluce
  $ 275,000  

All of the Named Executive Officers, including Andrew B. Schmitt, President and
CEO, Jerry W. Fanska, Senior Vice President—Finance and Treasurer, Steven F.
Crooke, Senior Vice President—General Counsel and Secretary, Eric R. Despain,
Senior Vice President and President of the Minerals Division and Gregory F.
Aluce, Senior Vice President overseeing the Company’s legacy water business, are
also eligible to receive a bonus each year under the Company’s Executive
Incentive Compensation Plan (the “Executive IC Plan”). The bonuses paid to the
Company’s CEO and four most highly compensated executive officers under the
Executive IC Plan for the fiscal year ended January 31, 2009 are as shown in the
following table:

          Executive Officer   FY 2009 Bonus  
Andrew B. Schmitt
  $ 562,437  
Jerry W. Fanska
  $ 248,334  
Steven F. Crooke
  $ 210,914  
Eric R. Despain
  $ 272,098  
Gregory F. Aluce
  $ 186,030  

Under the Executive IC Plan, each participant is eligible for an annual cash
bonus in a target amount (the “Target Bonus”) equal to a percentage (80% in the
case of Mr. Schmitt and 60% in the case of Messrs. Fanska, Crooke, Despain and
Aluce) of such participant’s base compensation. The Target Bonus is adjusted (up
or down) based upon the performance of the Company as compared to certain goals
adopted and approved by the Board of Directors. In no event, however, can a
participant’s annual cash bonus under the Executive IC Plan exceed a certain
percentage (160% in the case of Mr. Schmitt and 120% in the case of
Messrs. Fanska, Crooke, Despain and Aluce) of such participant’s base
compensation for the relevant year. No bonuses will be payable should
performance be below 80% of the relevant goals established. In addition, the
formula bonus derived as described in the preceding sentences can be further
adjusted (up or down) at the discretion of the Board of Directors by up to
one-third of the Target Bonus.
A Form 8-K will be filed to describe the goals set by the Board of Directors of
the Company for the executive officers to qualify for a bonus under the
Executive IC Plan for the fiscal year ended January 31, 2010.

